Circuit Court for Montgomery County
Case No. 30739-M                          IN THE COURT OF APPEALS
Argued: December 3, 2015
                                              OF MARYLAND

                                            Misc. Docket AG No. 86
                                            September Term, 2014



                                      ATTORNEY GRIEVANCE COMMISSION

                                               OF MARYLAND

                                                       v.

                                        GARRETT VINCENT WILLIAMS


                                             Barbera, C.J.
                                             Battaglia
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Harrell, Jr., Glenn T., (Retired,
                                             Specially Assigned),


                                                            JJ.

                                            PER CURIAM ORDER



                                            Filed: December 3, 2015
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

          v.                     *   of Maryland

                                 *   Misc. Docket AG No. 86

GARRETT VINCENT WILLIAMS         *   September Term, 2014



                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 3rd day December 2015,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Garrett Vincent Williams be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Garrett Vincent Williams from the register of attorneys, and pursuant

to Maryland Rule 16-760(e), shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 16-761(b), for which sum judgment is entered in

favor of the Attorney Grievance Commission of Maryland against

Garrett Vincent Williams.



                                     /s/ Mary Ellen Barbera
                                     Chief Judge